Citation Nr: 0839734	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for post-concussion 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from February 2001 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for post-concussion headaches 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.



FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral ankle disorder is related to the veteran's period 
of active military service, and arthritis related to the 
ankles is not shown to have been manifested either in service 
or within one year after separation from service.



CONCLUSION OF LAW

The veteran's bilateral ankle disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2004 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2005 rating 
decision, April 2005 SOC, December 2005 SSOC, September 2006 
SSOC, February 2007 SSOC, September 2007 SSOC, and May 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran's service treatment records (STRs) show that in 
March 2001 he was treated for a twisted ankle.  The STRs do 
not indicate that he received any followup care.  In 
addition, Medical Evaluation Board proceedings of February 
2004 and Physical Evaluation Board proceedings of April 2004 
do not show any complaints or diagnosis of an ankle disorder.  
The veteran did not report any foot trouble on his February 
2004 medical history report, and none was found in his 
February 2004 discharge examination.

The post-service treatment records show that, at April 2005 
VA treatment, the veteran complained of right ankle pain.  
The veteran stated that he suffered an injury to the ankle in 
March 2001, that he had been seen by a physician who 
recommended an ankle brace, and that he did not undergo X-
rays at that time.

In September 2005 the veteran had a VA examination at which 
he reported that he began having problems with his right 
ankle around 2002 when he tripped while performing his 
military duties.  He said that he was diagnosed with an ankle 
sprain, with no fractures, and used crutches for two months.  
He said that while he had once fallen and hurt his left 
ankle, it had resolved.  In contrast, the right ankle had 
gotten progressively worse and was painful.  Flare-ups would 
last for four hours, and were relieved with rest and 
elevation of the foot.  In addition, he sometimes used Motrin 
and ice packs.  The ankle would feel stiff and would swell 
two to three times a week.  While he did not have any 
weakness to the joints, he had some fatigue and lack of 
endurance.  The examiner noted that, while the veteran was 
able to perform his duties at home, he had to take several 
breaks to rest because of the ankle.  The veteran was able to 
work as a security officer but was affected on the job by 
right ankle pain.

On examination of the right ankle, there was no swelling or 
redness, and no pain to deep palpation, although there was 
mild discomfort on manipulation.  Right ankle dorsiflexion 
was to 20 degrees with no tenderness or discomfort, and the 
examiner did not consider the veteran to have any functional 
limitation related to his right ankle.  The left ankle had no 
swelling or redness, and no pain to deep palpation.  Left 
ankle dorsiflexion was to 25 degrees with no pain or 
discomfort.  Left ankle plantar flexion was to 45 degrees 
with no pain or discomfort, and the examiner did not consider 
the veteran to have any functional limitation related to his 
left ankle.  X-rays of the right ankle were normal and the 
veteran was diagnosed with right ankle arthralgias.

At March 2007 VA treatment, the veteran complained of right 
ankle pain that had persisted for a week.  He said that he 
might have hurt his foot when getting up at night to take 
care of his newborn baby.  On examination the dorsal side of 
the right foot was swollen.  In addition, there was mild 
redness and a normal range of motion in the ankle with pain.  
X-rays were negative, and the veteran was given a 
prescription for Naproxen and an air cast.

At April 2007 treatment, he complained of left ankle pain and 
swelling, and said there had been no improvement with 
medication.  In May 2007, he had a VA podiatry consultation 
at which the physician opined that there was no apparent 
ligamentous laxity of the right lateral ankle complex.  X-
rays of the ankles were normal.  At June 2007 VA podiatry 
treatment, the physician expressed the opinion that the 
veteran's right ankle pain was due to a gout attack.

The veteran underwent a VA examination for his right ankle in 
March 2008, at which he described two incidents in service in 
which he injured his right ankle.  He reported that he 
currently was having on-and-off pain in the right ankle, 
which he rated as a four to six (out of a maximum ten) and 
said would get worse with prolonged standing or walking.  The 
veteran said that he took ibuprofen, occasionally used a 
right ankle brace, and frequently had swelling.  His daily 
activities were frequently impacted from the pain.  On 
examination the right ankle had no evidence of swelling and 
there was tenderness on the lateral aspect of the ankle.  
Dorsiflexion was 0-20 degrees with pain on the lateral 
aspect, and plantar flexion was 0-45 degrees.  There was no 
evidence of loss of motion during repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  The examiner 
diagnosed the veteran with right ankle arthralgia, without 
evidence of arthritis.  In addition, the examiner estimated 
that the veteran would have no additional functional 
limitation of motion of his right ankle during flare-ups and 
limitation of repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  The examiner did not feel that the 
diagnosis of gout was related to the veteran's ankle pain.
 
The Board notes that the record does not show that the 
veteran had any treatment for his right ankle between his 
March 2001 injury and the March 2007 incident when he 
reported that he might have injured his ankle when he got up 
at night to take care of his newborn baby.  In addition, the 
record does not show that the veteran has a left ankle 
disorder.  The Board also notes that the veteran's ankles 
were found to be normal at his service discharge examination 
in February 2004, and that he did not indicate at that time 
that he had an ankle disorder.

We recognize the sincerity of the arguments advanced by the 
veteran that he has a bilateral ankle disorder that is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, a claimed chronic ankle disorder 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

After careful consideration, the Board finds that the 
evidence preponderates against the veteran's claim of 
entitlement to service connection for a bilateral ankle 
disorder.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral ankle disorder is denied.

REMAND

The STRs show that in March 2001 the veteran was struck in 
the back of the head during training.  He was diagnosed with 
a headache with a possible concussion.  The veteran indicated 
on his February 2004 medical history report that he did not 
have frequent or severe headaches.
  
At April 2005 VA treatment, the veteran complained of a one-
year history of migraine headaches.  A CT study of his head 
was negative.

At his September 2005 VA examination the veteran said that, 
about a month after the March 2001 in-service incident, he 
began having mild headaches which got progressively worse and 
were associated with slurred speech, photophobia, and noise 
problems.  The veteran said that he did not report these 
headaches to his military physician but did tell a medic, who 
gave him some analgesics.  At the time of the examination the 
veteran said that he had these headaches once or twice a 
month.  The examiner diagnosed the veteran with migraine 
headaches, but did not feel that the veteran had post-
concussion headaches.  However, the examiner did not offer an 
opinion as to whether the veteran's migraine headaches could 
be related to his active service, including the March 2001 
incident discussed above. 

Accordingly, the case is REMANDED for the following action:

1.	If he is available, the RO should request an 
examination report addendum from the physician 
who conducted the September 2005 general 
medicine examination.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner, and the addendum 
should include discussion of the veteran's 
service treatment records, documented medical 
history, and contentions regarding headaches.  
If the physician who conducted the September 
2005 examination is not available, the RO 
should request that another physician review 
the veteran's claims file.	

a.	The reviewer should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's migraine 
headaches are causally or etiologically 
related to his active service, or whether 
such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

b.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

2.	Thereafter, the RO should readjudicate the 
claim for service connection for post-
concussion headaches.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with an 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


